PER CURIAM.
The record shows that the bankrupts applied for a discharge, and that certain creditors filed objections with specifications thereto; that their application was referred to a special master to hear and determine, and report his findings to the court; that the said special master made an elaborate report, concluding as follows:
“I therefore recommend that the objections filed by Ragan, Malone & Co. to the application of these bankrupts for their discharge should be overruled and dismissed.”
And exceptions were filed to the said report, upon hearing which the court passed the following order:
“After hearing the arguments of counsel, reading and considering the complete and learned report of Hon. Max Isaac, Special Master, and the exceptions thereto, and the record in the cause: It is, upon consideration, adjudged and decreed that the findings of the master are in all respects in accordance with the law, and his conclusions are affirmed, and his report is adopted as the opinion, conclusions, and judgment of the court.”
Than this the record shows no further order or decree of the court, and from the same this appeal was taken. As the order is not one granting or refusing a discharge, and is in no sense final, the appeal is. dismissed. See Walter Scott & Co. v. Wilson, 115 Fed. 284, 53 C. C. A. 76; Stratton v. Dewey, 79 Fed. 34, 24 C. C. A. 435.